Citation Nr: 1420218	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-44 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 and July 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared before the undersigned Acting Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The evidence of record demonstrates that it is likely that currently diagnosed PTSD is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board makes no determination unfavorable to the Veteran.  Rather, the Board grants the Veteran's claim of entitlement to service connection for a PTSD.  Accordingly, assuming without deciding, that there was any error with respect to either the duty to notify or the duty to assist, any error was harmless.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in combat with the enemy during service.  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions or hardships of service.  38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, if the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran did not serve in combat during his service and his alleged stressor does not relate to such.  The Veteran service treatment records are absent of any references, complaints, or treatments for any psychological difficulties.  He has alleged that he experienced several stressors during his time as a corpsman in the Navy.  These stressors included tending to open wounds of Veteran's returning from combat, taking liver biopsies, and medically treating ill or injured veterans.

The Veteran's personnel records show that he was assigned to Chelsea Naval Hospital in Chelsea, Massachusetts.  Also included in the file is a letter from the parent of a fellow service member who the Veteran cared for while the service member succumbed to cancer.  Therefore, the Board finds that the Veteran's in-service stressors of medically treating wounded and injured veterans in conceded.  

A March 2009 VA treatment record shows that the Veteran was evaluated for depression and PTSD.  The Veteran reported that he had been treated in the private sector for the past 16 years.  The Veteran was found to meet the DSM-IV criteria for PTSD due to non-combat trauma and that further assessment was needed regarding early childhood sexual abuse.  The Veteran was also evaluated as not to be suicidal and was assessed with a GAF score of 45.

In May 2009, a private medical opinion from Dr. Kathy DeOrnellas, diagnosed the Veteran with PTSD.  Dr. DeOrnellas, evaluated the Veteran's current mental state and took into consideration the Veteran's military service and post-military service circumstances.  The Veteran was found to have a high number of PTSD symptoms including the avoidance of thinking or talking about the stressful military experience, avoiding activities or situations because they reminded him about the stressful military experience, and loss of interest in the activities he used to enjoy.  Dr. DeOrnellas conducted PTSD Checklist-Military (PCL-M) and the Trauma Symptom Inventory (TSI), that confirmed the Veteran's diagnosed of PTSD.
Dr. DeOrnellas opined that after reviewing the Veteran's clinical results, and his stressor letter regarding his experiences while serving as a hospital corpsman in the U.S. Navy, which included instances of treating severely injured veterans and being present for the death of veterans, it was at least as likely as not that the Veteran had PTSD.  Dr. DeOrnellas accurately noted the Veteran's service history regarding his assignments and specific duty locations where he was assigned.  Dr. DeOrnellas assigned the Veteran with a General Assessment of Functioning (GAF) score of 45.  

In November 2009, the Veteran underwent a VA examination concerning his claim for entitlement to service connection for PTSD.  The VA examiner diagnosed the Veteran with PTSD but found that it was less likely than not that the Veteran's PTSD was related to his claimed stressors from the Navy.  The VA examiner also opined that the Veteran's PTSD was attributable to his childhood trauma of being sexually abused by his father, stepbrother, stepbrother's wife, and their son.  The VA examiner diagnosed the Veteran with PTSD secondary to childhood trauma and a major depressive disorder secondary to childhood traumas and losing multiple family members during his adulthood.  The Veteran was assessed with a GAF score of 55.  

A November 2010 letter from a VA outpatient psychologist, reported that the Veteran had been under treatment by the psychologist since January 2010 and had been treated once a month since that time.  The VA psychologist reported that the Veteran's 4 year period of military service resulted in close proximity to death and intense anxiety that met the Criteria A for PTSD.  The VA psychologist further reported that the Veteran met Criteria B of re-experiencing recurrent and intrusive memories, Criteria C of avoidance of thoughts , place and people, and Criteria D of difficulty sleeping and irritability, for PTSD.  The VA psychologist also opined that research confirmed that exposure to childhood trauma contributed to a later increased vulnerability to additional trauma.  Finally, the VA psychologist concluded the letter by opining that it could be argued that the Veteran's current symptoms are very strongly connected to his military experiences.  In June 2012, the November 2010 VA psychologist, submitted an addendum to the initial report.  In the addendum, the VA psychologist indicated that the Veteran's PTSD was at least as likely as not connected to his military service.  

The Board finds that the two favorable opinions from the  May 2009 private psychologist and November 2010 VA psychologist outweighs the unfavorable November 2009 VA examination report.  Both the May 2009 private opinion and November 2010 VA psychologist opinion concluded that the Veteran's PTSD was due to his military service.  Moreover, both opinions took into consideration the Veteran's reported stressors and post-service treatment.  While it is unclear if the Veteran's service treatment records were reviewed, the Veteran has consistently proved to be an accurate historian in reporting his duties during service, his station assignment, and caring for injured Veterans which was confirmed by a letter thanking him for the care he provide to another veteran with cancer.  Therefore, the Board finds that the more competent and probative evidence supports the conclusion that the Veteran's PTSD was incurred in or related to his active service.


(CONTINUED ON NEXT PAGE)
Accordingly, the Board finds that entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinki, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


